Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/670,012 filed 10/31/19.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/20/18. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

The drawings filed 10/31/19 are approved.

The information disclosure statements (IDS) submitted on 10/31/19 and 7/16/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Note that a copy of an extended European search report for application 19207378.1-1008 was submitted but the document was not listed on a 1449 form.  The search report has also been considered.

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: a foothold having the claimed combination of elements in independent claims 1 and 18 is not adequately taught or suggested in the prior art of record.  While the European search .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/           Primary Examiner, Art Unit 3636